In an action to recover damages for injury to property claimed to have been caused by an explosion due to leakage of gas from respondent’s gas mains, the appeal is from an order dated June 12, 1955 which granted, in part, appellant’s motion for an examination before trial, and from an order dated May 31, 1956 which on reargument adhered to the original decision. Order dated May 31, 1956 modified so as to grant the motion for examination before trial in full, as set forth in appellant’s original notice of motion. As so modified, order affirmed, with $10 costs and disbursements to appellant. Appellant should be permitted to' examine respondent not only as to a period of time up to the happening of the accident, but also as to the condition at the time of the happening of the accident and thereafter so long as the condition was not changed. Appeal from order dated June 12, 1955 dismissed, without costs. Wenzel, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur.